                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

RONNIE McGHEE,                               )
                                             )
                   Plaintiff,                )
                                             )
vs.                                          )    Civil No. 19-cv-677-DGW
                                             )
                                             )
COMMISSIONER of SOCIAL SECURITY,             )
                                             )
                   Defendant.                )
                                             )

                                JUDGMENT IN A CIVIL CASE

       IT IS ORDERED AND ADJUDGED that, pursuant to an Order entered by United

States Magistrate Judge Donald G. Wilkerson (Doc. 21), this action is dismissed with

prejudice.

       DATED:   February 27, 2020



                                                 MARGARET M. ROBERTIE
                                                 Clerk of Court

                                                 BY:   s//Angie Vehlewald
                                                                 Deputy Clerk

Approved:
s/ Donald G. Wilkerson
DONALD G. WILKERSON
U.S. Magistrate Judge
